Citation Nr: 1411033	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-33 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right shoulder disability claimed as a right arm condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in October 2008.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the December 2013 Appellate Brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  The Veteran complained of right shoulder pain in service.

2.  His first complaint of right shoulder pain after service was in January 2008. 

3.  Evidence does not show that the Veteran's current right shoulder disability is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In compliance with VA duty to notify, the RO provided a pre-adjudication VCAA notice letter in September 2008 regarding service connection for the Veteran's claim.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

In regards to the VA duty to assist, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The evidence of record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA Medical Center treatment records, and a VA examination report.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran was afforded a VA examination in May 2010, and a report of the examination was associated with his claims folder.  The examination is adequate because it addresses the medical evidence of record, the Veteran's assertions, and provides an explanation for all conclusions reached.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records (STRs) show that the Veteran complained of right shoulder pain for which was provisionally diagnosed as sub acromial bursitis.  STRs in September 1967 indicate that the Veteran had recurrent ache in his right shoulder.  A Separation Examination dated in November 1967 is negative or unremarkable as to a residual disability of the right arm/shoulder and was signed by the Veteran.  In an August 2010 statement the Veteran asserted that he did not fully understand what he was signing due to his lack of understanding of the English language at the time.   STRs in December 1967 note that the Veteran had continued pain in the right shoulder.  Therefore, the Board finds that the evidence of record establishes that there was an in-service incurrence of an injury to the Veteran's right shoulder.

Post-service treatment records from San Juan VA Medical Center dated from June 2002 to January 2008 show that the Veteran first complained about his right shoulder in January 2008, 40 years after service.

The Veteran was afforded a VA examination in May 2010, at which time he reported that in 1967 he slipped on ice and landed on his right side, over his rifle which he was carrying on his right shoulder during active service.  He asserted that after the fall he was treated for a right shoulder bursitis.  He indicated that he had a profile which put him on light duty until his release from the military.  He stated that he used a sling on his right arm to rest his shoulder until the time of his discharge from service.  He reported that he always had right shoulder pain since its onset in service.  He asserted that after his discharge from service he returned to his job as an assistant manager of a department store.  He stated that he always had a supervisor role in his jobs after service so he had been able to work.  On examination, there was objective evidence of pain with active motion of the right shoulder.  The x-rays showed normal bone mineralization, normal preservation of the joint spaces, and that the soft tissues were unremarkable.  The examiner noted that the x-rays indicated there was no evidence of bone or articular soft tissue abnormalities. 

After examination, the examiner found that the Veteran had rotator cuff tendinitis.  The examiner reviewed the Veteran's claims file, including the STRs and VAMC treatment records and opined that the Veteran did not have right shoulder sub acromial bursitis on physical examination (as treated in military service).  The examiner concluded that the Veteran's right shoulder pain and decreased ROM is at least as likely as not due to a rotator cuff tendinitis and is not likely the same as the disability treated during military service.  The examiner explained that there were no complaints of a right shoulder condition or medical evaluation found in the Veteran's claim folder until January 2008, 40 plus years after release from military service, and the Veteran stated on his separation examination he had no right shoulder problem.  

The Veteran submitted private medical records from Tort Orthopaedic Institute from his examination in April 2011.  The treatment reports showed complaints of right shoulder pain with a diagnosis of disorders of the bursa and tendons in the right shoulder region, unspecified.  The examiner stated that he was unable to give an opinion of whether the Veteran's current injury is connected to the injury incurred during service.  The examiner explained that he would need to review x-rays or MRI evidence to determine if there is an old injury and if it is related to the Veteran's military service. 

The Board acknowledges that the STRs demonstrate that the Veteran complained and was treated for right shoulder pain multiple times during service.  The Board also acknowledges that according to the VA examination and private medical records the Veteran has a current right shoulder disability.  However, the Board finds that the competent, credible, and probative evidence of record demonstrates that there is not a relationship between service and the currently diagnosed right shoulder disability.  See 38 C.F.R. § 3.303(a). 

The private medical examiner did not review the Veteran's claims file.  The examiner also did not review the MRI or x-rays of the Veteran's injury during service and his current disability.  The private opinion is not competent as it does not provide an opinion regarding the nexus between the current disability and service.  Therefore, the opinion is not entitled to any weight. 

In contrast, the May 2010 VA examiner reviewed the claims file, examined the Veteran, and reviewed the STRs and x-rays.  The examiner also noted that the record reflects that the Veteran did not seek treatment for right shoulder pain until 40 years after service.  After reviewing the record, the VA examiner provided adequate rationale for his opinion that there was no nexus between the current right shoulder disability and the Veteran's injury while in service.  

The Board finds that the May 2010 VA medical opinion is probative, and consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a right shoulder disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of right shoulder pain, any actual diagnosis of a right shoulder disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current right shoulder disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran himself believes that he has a right shoulder disability that is due to his period of service, particularly falling down on his right side, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current right shoulder disability is not competent evidence; as such question requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the May 2010 medical opinion by the VA examiner to be of greater probative value than the Veteran's lay contentions regarding the etiology of his right shoulder disability.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic right shoulder disability in service, and the weight of the competent and probative evidence does not show the Veteran's right shoulder disability is related to service.  Accordingly, service connection for a right shoulder disability is not warranted. 

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

Entitlement to service connection for a right shoulder disability claimed as a right arm condition is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


